Citation Nr: 1629465	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether an April 7, 1987 rating decision was clearly and unmistakably erroneous (CUE) in denying a rating in excess of 10 percent for the service connected post-operative residuals of an accessory navicular and calcaneonavicular bar of the right foot.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for a cervical spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to November 1971 in the United States Navy and from August 1973 to August 1977 in the United States Air Force.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2016 the Veteran also testified before the undersigned at Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a cervical spine disability, a bilateral knee disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 7, 1987 rating decision, the RO denied the Veteran's claim for a rating in excess of 10 percent for the service connected post-operative residuals of an accessory navicular and calcaneonavicular bar of the right foot, finding that a September 1984 post-service injury was not service-connected because of intercurrent injury.

2.  The April 7, 1987 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

3.  In an April 1987 rating decision, the RO denied service connection for a cervical spine disability, to include as secondary to the service connected right foot disorder.

4.  The Veteran was notified of the April 1987 decision and his appellate rights; he did not file a notice of disagreement within one year of this decision, and no new and material evidence was received within one year of the April 1987 decision.

5.  The evidence received since the April 1987 decision denying service connection for a cervical spine disability is not cumulative and redundant of the evidence of record at the time of prior, final denial.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the April 7, 1987 decision, which denied the Veteran's claim for a rating in excess of 10 percent for the service connected post-operative residuals of an accessory navicular and calcaneonavicular bar of the right foot on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2015).

2.  The April 1987 decision denying service connection for a cervical spine disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - CUE

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA does not apply to claims regarding the presence of CUE in prior rating decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).

CUE

Pursuant to 38 C.F.R. § 3.104(a) (2015), a decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis. See also 38 U.S.C.A. 
§ 5108 (West 2014).  An exception to this rule is when VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. 

Under 38 C.F.R. § 3.105(a), a prior final decision of VA can be reversed or amended where evidence establishes "clear and unmistakable error." The Court has provided a three-part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts ...." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE. See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE motion requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

CUE must be pled with specificity. See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence. See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts in a specific rating decision or determination at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

As an initial matter, the requirement for the Board and the RO to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).

Analysis

In an April 1987 rating decision, the RO denied the Veteran's claim for a rating in excess of 10 percent for the service connected post-operative residuals of an accessory navicular and calcaneonavicular bar of the right foot, finding that a September 1984 post-service injury was not service-connected because of intercurrent injury.

The Veteran subsequently did not file a timely notice of disagreement or a Substantive Appeal to the Board and the April 1987 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence on file in 1987, include findings on a November 1977 rating action that granted service connection for the right foot disorder.  That rating noted the in-service history of treatment as well as findings of a recent VA examination.  Fairly mild findings were set out.  A 10 percent rating was assigned for the residuals of a postoperative excision of the accessory navicular and calcaneonavicular bar, right foot.  The Veteran was notified and did not appeal.

Reviewing the evidence of record at the time of the April 1987 rating decision, the Veteran submitted private medical records from Dr. C.N, D.C.  These records indicated that the Veteran fractured his right ankle on September 20, 1984.  The Veteran was noted to have incurred this injury while in his civilian occupation as a computer technician.  The Veteran was noted to have a shattered navicular bone on the right and underwent a triple arthrodesis with fusion of the ankle bones to the heel bone in January 1985.  Due to failure of this surgery, the Veteran underwent additional surgery to repair this injury in September 1986. 

The RO noted that the private medical records from Dr. C.N, D.C. showed the Veteran sustained a post-service work related injury on September 20, 1984 and he underwent a triple arthrodesis that was redone in September 1986.  

The RO determined that there was an "[i]ntercurrent ankle injury unrelated to SC rt. Foot condition."  Additionally, the RO noted "[n]o basis on which to SC post service ankle injury."  

Subsequent records reveal that with a reopened claim in 1997, all pathology was rated together, and a 30 percent rating for the overall impairment was assigned effective August 18, 1997.

In his March 2008 motion for CUE, the Veteran stated that he was satisfied with a 30 percent evaluation for his service connected right foot disability, but that the effective date assigned should have been earlier than August 18, 1997, assigned by a June 2006 rating decision.  The RO notified the Veteran in a February 2009 rating decision that his March 2008 Notice of Disagreement as to the effective date assigned was untimely.  Additionally, the RO found that the Veteran had failed to specify the factual or legal errors at issue and denied his motion for CUE.

In a May 2012 statement, the Veteran contended that service treatment records from March 1968 to August 1973 had not been received by VA and that this evidence would provide new and material evidence to support his claims.  The Board notes that CUE and current 38 C.F.R. § 3.156(c) appear to be confused in this correspondence.
In a March 2016 hearing before the undersigned, the Veteran and his representative clarified that the Veteran's March 2008 motion for CUE related to the April 1987 rating decision.  The Veteran and his representative provided testimony that the issue should be characterized as entitlement to an earlier effective date than August 18, 1997 for the assignment of a 30 percent evaluation for a right foot disorder to include whether there is clear and unmistakable error in an April 1987 rating action.

The evidence submitted by the Veteran to support his contention does not avail him, in his March 2008 motion for CUE, the Veteran contended that the RO misunderstood that the Veteran's triple arthrodesis resulted in ankylosis.  The Board finds that this is not the case.  

The RO noted that the private medical records from Dr. C.N, D.C. showed the Veteran sustained a post-service work related injury on September 20, 1984 and he underwent a triple arthrodesis that was redone in September 1986.  See Damrel, at 245 (holding that, to sustain a claim of CUE, it must be shown that the correct facts, as they were known at that time, were not before the adjudicator) (emphasis added).

Although the Veteran contends that the April 1987 ratings specialist should have evaluated his service connected post-operative residuals of an accessory navicular and calcaneonavicular bar of the right foot as being functionally ankylosed, the RO's decision actually was a denial of service connection for the post-service right ankle fracture.  The April 1987 rating decision codesheet indicates the Veteran's service-connected right foot disorder was evaluated under Diagnostic Code 5284, and the Veteran's right ankle fracture was listed under the non-service connected section under Diagnostic Code 5271.  The RO cited to "an intercurrent injury," which the Board notes is language from 38 C.F.R. § 3.303(b), which is as follows: 

	With chronic disease shown as such in service (or within the presumptive 	period under §3.307) so as to permit a finding of service connection, 	subsequent manifestations of the same chronic disease at any later date, 	however remote, are service connected, unless clearly attributable to 	intercurrent causes.

Here, the RO weighed the medical evidence and statements of Veteran and determined that the Veteran had incurred additional disability of the right ankle that was not service-connected because of post-service intercurrent injury.  The Board finds that there is sufficient evidence to find that the correct facts, as they were known at that time, were before the adjudicator and statutory or regulatory provisions extant at the time were correctly applied.  Further, the error that the Veteran alleges, and the Board notes resulted in a denial of service connection for the fracture of his right ankle, which in turn resulted in a denial of an increased rating for his right foot disorder is not "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  

Moreover, it is noted that prior to the 1987 rating action, and the 1986 treatment the medical evidence on file revealed relatively mild impairment from service to that time.  There is an overall change in the findings in 1986 and 1987 that were dissociated from the service connected impairment.

The Board finds that the Veteran's motion for CUE amounts to a disagreement with how the facts of the case were weighed or evaluated.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. See Luallen, 8 Vet. App. at 95.  

VCAA - New and Material

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

New and Material - Cervical Spine

In an April 1987 rating decision, the RO denied service connection for a cervical spine disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the April 1987 rating decision.  The April 1987 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since April 1987) relates to an unestablished fact necessary to substantiate the claim.

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment records, and VA records.  The RO denied service connection because the Veteran's cervical spine pain appeared to be related to the Veteran's post-service work-related injury in September 1986.  The Veteran was service-connected for a sole disability at the time of the April 1987 rating decision, a right foot disability.

In essence, at the time of the prior denial, the record included that appellant's lay evidence.  The Veteran claimed service connection for a cervical spine disability based on his right foot disability in a December 1986 statement.  However, there was no evidence of the Veteran having a cervical spine disability that was related to another service-connected disability.

Since the last decision, the Veteran has been service-connected for a lumbar spine disability.  Additionally, the Veteran reported during his March 2016 testimony before the undersigned that his lumbar spine disability caused or aggravated his cervical spine disability.

This evidence serves to cure a prior evidentiary defect; specifically this evidence addresses the lack of a relationship between his claimed cervical spine disability and a service-connected disability that was not considered by the RO in April 1987.  

The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim." Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b), the statute governing claims previously denied in a Board decision, the Veterans Court has discussed Boggs in the context of claims previously denied only by the AOJ and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199   (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204. 

The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.  Considering that the Veteran's claim continues to be premised on secondary service connection, but now relates to the Veteran's service-connected lumbar spine disability, rather than his service-connected foot disability, the Board finds that the claim is one to reopen a previously denied claim, rather than a new claim.

The Board has considered whether to reopen this claim for reconsideration, noting the RO obtained official service department records that existed and had not been associated with the claims file when VA first decided the claim in March 2014.  See Supplemental Statement of the Case dated March 2014.  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met. 38 C.F.R. § 3.156(c)(i) (2015).

While the Board finds that the service treatment records do not contain notations indicating an event, injury, or disease of the cervical spine, there are a number of entries that relate to the Veteran's lumbar spine disability which is now service-connected.  However, the Board finds that the service treatment records are not relevant records within the meaning of 38 C.F.R. § 3.156(c), considering the Veteran specifically limited his claim to secondary service connection, rather than service connection on a direct basis.  See Hearing transcript dated March 2016.  Therefore, the Board finds that while the Veteran has presented new and material evidence, the provisions of 38 C.F.R. § 3.156(c) do not apply.

For purposes of reopening a claim, the credibility of newly received evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).  Since the April 1987 decision, the evidence associated with the claims file is not cumulative or redundant of the evidence of record and this evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim is reopened.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

ORDER

The application to reopen the claim for service connection for a cervical spine disability is granted.

The April 1987 rating decision that denied a rating in excess of 10 percent for the service connected post-operative residuals of an accessory navicular and calcaneonavicular bar of the right foot does not contain CUE and the appeal is denied. 


REMAND

The Board notes that the Veteran has not been afforded VA examinations for his cervical, right shoulder, and bilateral knee claims.  The Veteran has provided credible testimony at the March 2016 hearing that his lumbar spine disability caused or aggravated his cervical and bilateral knee disabilities.  

Additionally, the Veteran provided testimony that he suffered a fall due to his service-connected right foot disability that resulted in a tear of his right shoulder rotator cuff.  See Correspondence dated June 2004.  However, the Board notes that the Veteran had his right shoulder repair surgery performed by a private healthcare provider.  

The Board finds that the RO should request the Veteran authorize the release of medical records in order for all the relevant treatment records to be obtained.  The Board finds that VA examinations and opinions are warranted considering the Veteran is service-connected for a right foot disability and a lumbar spine disability.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes there appears to be outstanding VA treatment records.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and secure any relevant private medical records (PMRs) relevant to his right shoulder injury and rotator cuff repair surgery.  

In particular, request that the Veteran authorize the release of private medical records the Truxton Radiology Medical Group and any other providers that treated him for the right shoulder injury and surgery. 

Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2.  Obtain all outstanding VA treatment and evaluation records, including records from the Sepulveda, Bakersfield, San Francisco, Greater Los Angeles, and West Los Angeles VA Medical Centers.

Examinations for opinions are requested in the next 3 numbered paragraphs.  It is conceivable that a single examiner could enter responses needed in the various paragraphs.  In other words, while set out in separate paragraphs, it should not be taken to me that separate exams need to be conducted if not otherwise medically indicated.

3.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's cervical spine disability.  The electronic claims folders should be provided to the examiner in conjunction with the examination.

a)  Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current cervical spine disability that was caused by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current a current cervical spine disability that was aggravated (i.e., worsened) beyond the natural progress by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine and/or right foot disabilities.

4.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's bilateral knee disabilities.  The electronic claims folders should be provided to the examiner in conjunction with the examination.

a)  Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has current right or left knee disabilities that were caused by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has current right or left knee disabilities that were aggravated (i.e., worsened) beyond the natural progress by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's current right or left knee disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine and/or right foot disabilities.

5.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's right shoulder disability.  The electronic claims folders should be provided to the examiner in conjunction with the examination.

a)  Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current right shoulder disability that was caused by his service-connected right foot disability, to include as a result of fall in December 2003.

6.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


